DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 04/21/2022 and 07/06/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark C. Zimmerman (Reg. No. 44,006), attorney of the record on 08/16/2022.
The application has been amended as follows:

2. (Currently Amended) An apparatus comprising: 
	a real time audio monitor to:  
		collect data corresponding to a volume of an audio signal as the audio 	signal is output through a device; and 
		determine a difference between an average volume value of the audio 	signal for a specified timespan and a desired volume value; 
	a volume adjuster to, in response to the difference being less than or equal to a volume threshold value, apply a gain to the audio signal to adjust the volume of the audio signal to the desired volume value, the gain determined based on the difference; and 
	a dynamic range compressor to compress the audio signal when media represented in the audio signal is unidentifiable, the dynamic range compressor to compress the audio signal prior to the audio signal being output through the device.

9. (Currently Amended) A non-transitory computer readable storage medium comprising computer readable instructions that, when executed, cause a processor to at least:
	collect data corresponding to a volume of an audio signal as the audio signal is output through a device; 
	determine a difference between an average volume value of the audio signal for a specified timespan and a desired volume value; 
	apply, in response to the difference being less than or equal to a volume threshold value, a gain to the audio signal to adjust the volume of the audio signal to the desired volume value, the gain determined based on the difference; and 
	compress the audio signal when media represented in the audio signal is unidentifiable prior to the audio signal being output through the device.

16. (Currently Amended) A method comprising: 
	collecting data corresponding to a volume of an audio signal as the audio signal is output through a device; 
	determining a difference between an average volume value of the audio signal for a specified timespan and a desired volume value; 
	applying, in response to the difference being less than or equal to a volume threshold value, a gain to the audio signal to adjust the volume of the audio signal to the desired volume value, the gain determined based on the difference; and 
	compressing the audio signal when media represented in the audio signal is unidentifiable prior to the audio signal being output through the device.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1: the prior art fails to disclose a specific apparatus comprising: 
	a real time audio monitor to: 
		collect data corresponding to a volume of an audio signal as the audio 	signal is output through a device; 
		compare an average volume value of the audio signal to a first volume 	value and a second volume value, the second volume value greater than the first 	volume value; and 
		when the average volume value of the audio signal is less than the first 	volume threshold value or greater than the second volume value for a specified, 	determine a difference between the average volume value and a desired volume; 	and 
	a volume adjuster to apply a gain to the audio signal to adjust the volume of the audio signal to the desired volume value.
	Furthermore, these limitations in combination with the rest of recited limitations distinguish the claim from the prior art.
Regarding independent claim 2: the prior art fails to disclose a specific apparatus comprising: 
	a real time audio monitor to:  
		collect data corresponding to a volume of an audio signal as the audio 	signal is output through a device; and 
		determine a difference between an average volume value of the audio 	signal for a specified timespan and a desired volume value; 
	a volume adjuster to, in response to the difference being less than or equal to a volume threshold value, apply a gain to the audio signal to adjust the volume of the audio signal to the desired volume value, the gain determined based on the difference; and 
	a dynamic range compressor to compress the audio signal when media represented in the audio signal is unidentifiable.
	Furthermore, these limitations in combination with the rest of recited limitations distinguish the claim from the prior art.
Regarding independent claims 8 and 15: these claims are the corresponding non-transitory computer readable storage medium and the corresponding method of the apparatus of the claim 1. Therefore, these claims are allowed under the same reasons applied to claim 1.
Regarding independent claims 9 and 16: these claims are the corresponding non-transitory computer readable storage medium and the corresponding method of the apparatus of the claim 2. Therefore, these claims are allowed under the same reasons applied to claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654